399 So. 2d 441 (1981)
Donald Edward HAMPTON, Appellant,
v.
STATE of Florida, Appellee.
No. 80-982.
District Court of Appeal of Florida, Fifth District.
June 3, 1981.
James B. Gibson, Public Defender, and Michael S. Becker, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Evelyn D. Golden, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Chief Judge.
This is an appeal from an illegal sentence. The sentence is illegal because it violates the Villery v. Florida Parole and Probation Commission, 396 So. 2d 1107 (Fla. 1981) [1981 F.L.W. 313], proscription against split sentences. It is also illegal because it is an enhanced penalty sentence without the requisite finding that the greater penalty was necessary for the protection of the public. Bell v. State, 382 So. 2d 107 (Fla. 5th DCA 1980). But this error was not preserved for appeal because no objection was made to the trial court. Jones v. State, 384 So. 2d 956 (Fla. 5th DCA 1980). Since the sentence must be reversed under Villery, we suggest the enhanced penalty statute be complied with if it is applied upon resentencing.
REVERSED AND REMANDED.
ORFINGER and SHARP, JJ., concur.